Thruston, J.,
doubted upon the last point; and was understood to be of opinion that the issue, submitted to the jury, was whether the petitioners were the slaves of the defendant; and that as they had a right to emancipation at a future day they could not now be slaves.
Mr. Barr ell, then, as solicitor for the petitioners, filed a bill for injunction in each case, stating their contingent right to freedom, and their fears that the defendant would sell them to persons who would carry them to some distant place, where they would not be able to prove and maintain their right to freedom.
The petitioners had run away from the defendant, believing themselves entitled to freedom, and had been taken up and committed to jail here where they petitioned for their freedom. The *115Court had ordered the marshal not to deliver them up to the defendant unless upon his entering into the usual recognizance, or until the further order of the Court. The bills, now filed, prayed that the injunction on the marshal should be continued until the defendant should give security not to sell the petitioners out of the State of Maryland, nor for a longer term than they have to serve.
The Couet, however, (Thrtjston, J., contrd,) refused to continue the injunction after judgment at law in favor of the defendant, being of opinion that the only ground of their right to interfere was the petitioners’ claim to immediate freedom, and the pendency of their suit in this Court; that their suit being now ended and judgment against them, although they may be hereafter entitled to freedom, the Court think they cannot require security from the master that he will not violate the laws of Maryland; the fears alone of these petitioners, would not give this Court jurisdiction. No final relief'could be given. Nothing is asked for by the bill, and nothing could be given, but security that the master, in exercising his acknowledged rights, would not violate the law of Maryland, the place of his residence. It is possible that the Courts of Maryland might be of a different opinion as to the rights of the petitioners, and we might bind the defendant not to do, what they might determine he might lawfully do.
Injunction refused.